Citation Nr: 1420023	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability. 

5.  Entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and May 2005 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously remanded for further development by the Board in February 2012 to schedule the Veteran for a Board hearing.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Under these circumstances, the Board finds that its directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a right leg disability, right and left knee disabilities, a left hip disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A January 2003 rating decision denied entitlement to service connection for a left knee disability, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final January 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

3. An October 1970 rating decision denied entitlement to service connection for a low back disability, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

4.  An August 1995 rating decision denied entitlement to service connection for a low back disability, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

5.  Evidence received since the time of the final August 1995 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The October 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4. The August 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the October 1970 rating decision, the August 1995 rating decision, or the January 2003 rating decision, nor did he file a timely appeal to those decisions.  Therefore, those rating decisions are final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103; 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the August 1995 rating decision (with respect to the issue of entitlement to service connection for a low back disorder) and the January 2003 rating decision (with respect to the issue of entitlement to service connection for a left knee disability) are the last final disallowances with respect to the claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  

With respect to the Veteran's low back disability claim, in the October 1970 rating decision, the RO acknowledged that the Veteran was treated for low back pain in service in September 1969, at which time he indicated a two-month history of dull back pain; however, the RO denied the claim on the basis that there was no symptomatology noted upon examination.  Similarly, in the August 1995 rating decision, the RO denied the claim on the basis that there was no evidence of permanent residual disability shown at the time of separation and no evidence showing a chronic back disability resulting from an injury occurring during active duty service.  Significantly, these rating decisions did not address a theory of entitlement to service connection on a secondary basis.   Thus, in order for the Veteran's claim for entitlement to a low back disability to be reopened, new evidence must have been added to the record since the August 1995 rating decision that addresses these bases.

With respect to the Veteran's left knee disability claim, in the January 2003 rating decision, the RO denied the claim on the basis of a December 2002 VA examination that showed no clinical or X-ray evidence of a left knee disorder; as such, the RO concluded that the evidence did not show that the Veteran had a left knee disorder related to military service nor to any service-connected disability.  Thus, in order for the Veteran's claim for entitlement to a left knee disorder to be reopened, new evidence must have been added to the record since January 2003 rating decision that addresses this basis.

 Evidence submitted and obtained since the August 1995 and January 2003 rating decisions includes VA treatment records which show ongoing treatment for chronic low back pain, neuralgia, neuritis, and osteoarthritis.  In addition, the Veteran was provided with a VA examination in October 2004 which revealed left knee flexion limited to 140 degrees, with pain at 110 degrees.  The examiner also indicated that the Veteran's left knee range of motion was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain, which had a major functional impact.  Locking pain and crepitus of the left knee was also noted, although the examiner did not provide a specific diagnosis nor opine as to the likely etiology of these symptoms.  In addition, the Veteran testified in July 2012 that his left knee symptomatology developed secondary to his service-connected postoperative residuals of a left ankle injury, and that he had been receiving treatment for low back pain for approximately 15 years.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claims were previously denied.  As new and material evidence to reopen a finally disallowed claims has been submitted, the claims are reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Having reopened the Veteran's claims of entitlement to service connection for a left knee disability and a low back disability, the Board finds that additional development must be undertaken before they can be adjudicated on the merits.  In addition, the Veteran also seeks entitlement to service connection for a right leg disability, a right knee disability, and a left hip disability.  For similar reasons, the Board also finds that these claims must be remanded for additional development prior to adjudication.  

With respect to the Veteran's claims for entitlement to service connection for left and right knee disabilities, the October 2004 VA examination revealed left knee flexion limited to 140 degrees, with pain at 110 degrees.  Right knee flexion was limited to 140 degrees, with pain at 120 degrees.  The examiner also indicated that the Veteran's left and right knee ranges of motion were additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain, which had a major functional impact.  Locking pain and crepitus of the bilateral knees was also noted. Significantly, however, the examiner did not provide a specific diagnosis nor opine as to the likely etiology of these symptoms.  In addition, the Veteran testified in July 2012 that his knee symptomatology developed secondary to his service-connected postoperative residuals of a left ankle injury.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that the Veteran should be provided a VA examination to determine the nature and likely etiology of his knee disabilities.  

With respect to the Veteran's claim for entitlement to a low back disability, the Board emphasizes that the Veteran was treated for low back pain in service in September 1969.  At that time, the Veteran complained of dull pain in his lower back for the past two months, although he reported no history of trauma to the back.  Upon objective testing, range of motion was normal and there was no evidence of spasm or abnormal reflexes or sensation.  He was diagnosed as having chronic low back pain.  

As discussed above, in the October 1970 rating decision, the RO denied the claim on the basis that there was no low back symptomatology noted upon examination.  Similarly, in the August 1995 rating decision, the RO denied the claim on the basis that there was no evidence of permanent residual disability shown at the time of separation and no evidence showing a chronic back disability resulting from an injury occurring during active duty service.  Significantly, these rating decisions did not address a theory of entitlement to service connection on a secondary basis.   However, VA treatment records show ongoing treatment for chronic low back pain, neuralgia, neuritis, and osteoarthritis.  In addition, the Veteran testified in July 2012 that he had been receiving treatment for low back pain for approximately 15 years and related his current back symptomatology to the symptoms noted in September 1969.  For these reasons, the Board finds that the Veteran should also be provided a VA examination to determine the nature and likely etiology of his low back disability.  See McLendon, supra.  

With respect to the Veteran's claim for entitlement to a left hip disability, the Veteran sought VA treatment in 2005 for left posterior hip pain which had lasted for approximately 6 to 7 months.  He was diagnosed with posterior left iliac crest pain.   A February 2005 X-ray of the pelvis revealed degenerative changes involving the greater trochanters, bilaterally, with subarticular sclerosis, as well as a focal sclerosis in the intertrochanteric region of the left femur "probably representing bone infarct."  At his July 20012 Board hearing, the Veteran indicated that he suffered from left hip pain that he attributed to his service-connected postoperative residuals of a left ankle injury.  For these reasons, the Board finds that the Veteran should be provided a VA examination to determine the nature and likely etiology of his left hip disability.  See McLendon, supra.  

With respect to the Veteran's claim for entitlement to a right leg disability, the Veteran claims that he suffers from residuals of a right ankle/foot surgery conducted in November 1996.  X-rays of the Veteran's right ankle conducted in August 1992 revealed variable degrees of periarticular soft tissue swelling at the ankle and hindfoot, pronounced laterally, which was thought to be post-traumatic or due to tenosynovitis.  There was also a talar beak (focal bony exostosis) on the dorsal aspect of the anterior talus.  Further review of the Veteran's records reveals that he was diagnosed as having tarsal tunnel syndrome and chronic plantar fasciitis of the right foot after complaining of pain in the medial aspect of his right foot for one-and-a-half years.  In November 1996, he underwent tarsal tunnel release and plantar fascia release of the right foot.  The Veteran continued to complain of right ankle pain and, in October 2003, injured his right ankle after falling, at which time he was diagnosed as having dislocation and fracture of the right ankle.  Later in October 2003, he underwent open reduction internal fixation of the right ankle.  X-rays conducted in October 2011 revealed mild-to-moderate degenerative joint disease of the first metatarsophalangeal joint, as well as "old postsurgical changes about the right ankle."  The Veteran contends that his current right ankle/foot symptomatology was either incurred during a period of active duty for training, or developed secondary to a service-connected disability.  For these reasons, the Board finds that the Veteran should be provided a VA examination to determine the nature and likely etiology of any diagnosed right leg disability.  See McLendon, supra.  

Additionally, following the Veteran's discharge from active duty in June 1970, the Veteran served in the Air Force Reserves.  As the Veteran has testified as to multiple Line of Duty Determinations with respect to his current disabilities, the RO should undertake efforts to verify the Veteran's periods of Reserves service following June 1970, including determining whether such service was active or inactive duty for training (ACDUTRA/INACDUTRA).  As such, the Board finds that a remand is warranted in order to verify such service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake efforts to verify the Veteran's periods of Reserves service after June 1970, including any periods of ACDUTRA or INACDUTRA. 

2.  Then, schedule the Veteran for a VA examination to determine whether his right and left knee disabilities are causally or etiologically related to active duty, to include as secondary to any service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, Reserves records, VA treatment records (to include the report of the October 2004 VA examination), and with consideration of the Veteran's lay testimony, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater degree of probability) that any right and/or left knee disability is causally or etiologically related to active duty, to include any injury incurred therein?

Is it at least as likely as not (50 percent or greater degree of probability) that any right and/or left knee disability was caused or aggravated by any service connected disability?  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The Veteran is currently service connected for posttraumatic stress disorder with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative residuals of a left ankle injury; peripheral neuropathy of all extremities associated with diabetes; postoperative injury of the left great toe with degenerative changes; and fracture of ribs 2 to 5 on the right side.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine whether his low back disability is causally or etiologically related to active duty, to include as secondary to any service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records (to include chronic low back pain in September 1969), Reserves records, VA treatment records, and with consideration of the Veteran's lay testimony, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater degree of probability) that any low back disability is causally or etiologically related to active duty, to include any injury incurred therein?

Is it at least as likely as not (50 percent or greater degree of probability) that any low back disability was caused or aggravated by any service connected disability?  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The Veteran is currently service connected for posttraumatic stress disorder with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative residuals of a left ankle injury; peripheral neuropathy of all extremities associated with diabetes; postoperative injury of the left great toe with degenerative changes; and fracture of ribs 2 to 5 on the right side.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine whether his right leg and left hip disabilities are causally or etiologically related to active duty, to include as secondary to any service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, Reserves records, VA treatment records (to include radiological findings dated in 2005), and with consideration of the Veteran's lay testimony, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater degree of probability) that any right leg and/or left hip disability is causally or etiologically related to active duty, to include any injury incurred therein?

Is it at least as likely as not (50 percent or greater degree of probability) that any right leg and/or left hip disability was caused or aggravated by any service connected disability?  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The Veteran is currently service connected for posttraumatic stress disorder with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative residuals of a left ankle injury; peripheral neuropathy of all extremities associated with diabetes; postoperative injury of the left great toe with degenerative changes; and fracture of ribs 2 to 5 on the right side.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran should be informed that he must attend any scheduled VA examination and that the consequences of not attending may include denial of his claims.  38 C.F.R. § 3.655 (2013).

6.  Then, readjudicate the claims of entitlement to service connection.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


